 



EXHIBIT 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

AMONG

BANKNORTH GROUP INC.,

BERLIN DELAWARE INC.

AND

THE TORONTO-DOMINION BANK

DATED AS OF AUGUST 25, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I DEFINITIONS
    1  
Section 1.1. Certain Defined Terms
    1  
Section 1.2. Other Defined Terms
    7  
Section 1.3. Other Definitional Provisions
    7  
Section 1.4. Methodology for Calculations
    7  
ARTICLE II SHARE OWNERSHIP
    8  
Section 2.1. Acquisition of Additional Voting Securities
    8  
Section 2.2. Going Private Transactions
    9  
Section 2.3. Right of First Refusal to Contribute Capital
    10  
Section 2.4. Stock Purchase Rights
    11  
Section 2.5. Company Share Repurchases
    12  
ARTICLE III TRANSFER RESTRICTIONS
    13  
Section 3.1. General Transfer Restrictions
    13  
Section 3.2. Restrictions on Transfer
    13  
Section 3.3. Right of First Offer
    14  
Section 3.4. Legend on Securities
    16  
ARTICLE IV CORPORATE GOVERNANCE
    16  
Section 4.1. Composition of the Board
    16  
Section 4.2. Vote Required for Board Action; Board Quorum
    17  
Section 4.3. Committees
    18  
Section 4.4. Certificate of Incorporation and Bylaws to be Consistent
    18  
Section 4.5. Information Rights
    19  
Section 4.6. Trade Name
    19  
Section 4.7. Corporate Opportunities
    19  
Section 4.8. NYSE Listing
    19  
Section 4.9. Suspension, Termination of Certain Provisions
    19  
Section 4.10. Acquisition of Competing Entities
    19  
ARTICLE V MISCELLANEOUS
    19  
Section 5.1. Conflicting Agreements
    19  
Section 5.2. Termination
    19  
Section 5.3. Ownership Information
    19  
Section 5.4. Amendment and Waiver
    19  
Section 5.5. Severability
    19  
Section 5.6. Entire Agreement
    19  
Section 5.7. Successors and Assigns
    19  
Section 5.8. Counterparts
    19  
Section 5.9. Remedies
    19  
Section 5.10. Notices
    19  

-i-



--------------------------------------------------------------------------------



 



              Page
Section 5.11. Governing Law; Consent to Jurisdiction
    19  
Section 5.12. Interpretation
    19  
Section 5.13. Effectiveness
    19  

-ii-



--------------------------------------------------------------------------------



 



STOCKHOLDERS AGREEMENT

          STOCKHOLDERS AGREEMENT dated as of August 25, 2004 among Banknorth
Group, Inc., a Maine corporation (the “Company”), Berlin Delaware Inc., a
Delaware corporation and a wholly-owned subsidiary of the Company (“Banknorth
Delaware”) and The Toronto-Dominion Bank, a Canadian chartered bank (“TD”).

          WHEREAS, the Company, Banknorth Delaware, TD and Berlin Merger Co., a
Delaware corporation and a wholly-owned subsidiary of TD (“Berlin Mergerco”) are
entering into an Agreement and Plan of Merger, dated as of August 25, 2004 (the
“Merger Agreement”), pursuant to and subject to the terms and conditions of
which, among other things, (i) the Company will merge with and into Banknorth
Delaware, with Banknorth Delaware surviving the Merger (the “Migratory Merger”)
and (ii) immediately following the effectiveness of the Migratory Merger, Berlin
Mergerco will merge with and into Banknorth Delaware with Banknorth Delaware
surviving the merger (the “Acquisition Merger”); references in this Agreement to
the “Company” shall include Banknorth Delaware from and after the Migratory
Merger Effective Time (as defined in the Merger Agreement);

          WHEREAS, upon the closing of the Acquisition Merger (the “Closing”),
TD will Beneficially Own (as defined herein), directly and/or through its
Subsidiaries (as defined herein), 51% of the issued and outstanding Common Stock
and the sole share of Class B Common Stock (as defined herein);

          WHEREAS, it is a condition to the obligations of each of the Company
and TD to consummate the Acquisition Merger and the other transactions
contemplated by the Merger Agreement that this Agreement shall have been duly
executed and delivered by the Company and TD; and

          WHEREAS, the parties hereto desire to enter into this Agreement to
establish certain arrangements with respect to the shares of Company Common
Stock (as defined herein) to be Beneficially Owned by TD and its Affiliates
following the Closing, as well as restrictions on certain activities in respect
of the Company Common Stock, corporate governance and other related corporate
matters.

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:

ARTICLE I

DEFINITIONS

          Section 1.1. Certain Defined Terms. As used herein, the following
terms shall have the following meanings:

     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that solely for purposes of this Agreement, notwithstanding anything to
the contrary set forth herein, neither the Company nor any of its

 



--------------------------------------------------------------------------------



 



Subsidiaries shall be deemed to be a Subsidiary or Affiliate of TD solely by
virtue of TD’s ownership of the Company Common Stock, the election of Class B
Directors nominated by it to the Board, the election of any other Directors
nominated by the Nominating Committee of the Board or any other action taken by
TD or its Affiliates which is permitted under this Agreement which may be deemed
to constitute control of the Company, in each case in accordance with the terms
and conditions of, and subject to the limitations and restrictions set forth in,
this Agreement (and irrespective of the characteristics of the aforesaid
relationships and actions under applicable law or accounting principles).

     “Agreement” means this Stockholders Agreement as it may be amended,
supplemented, restated or modified from time to time.

     “Beneficial Ownership” by a Person of any securities includes ownership by
any Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Commission under the Exchange Act; provided that for purposes of determining
Beneficial Ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing), except that in no event will TD or any of its Affiliates be deemed
to Beneficially Own any securities which it has the right to acquire pursuant to
Sections 2.3 or 2.4 unless, and then only to the extent that, TD or such
Affiliate shall have actually exercised such right. For purposes of this
Agreement, a Person shall be deemed to Beneficially Own any securities
Beneficially Owned by its Affiliates or any Group of which such Person or any
such Affiliate is or becomes a member; provided, however, that shares of Common
Stock subject to options granted under Company benefit plans or shares of Common
Stock (including derivative interests therein) otherwise issued under Company
benefit plans to any Person who, at the time of the grant or issuance, was an
officer or director of the Company or any of its Subsidiaries shall not solely
for that reason be deemed to be Beneficially Owned by TD or any of its
Affiliates; and provided, further, that securities Beneficially Owned by TD and
its Affiliates shall not include, for any purpose under this Agreement, any
Voting Securities or other securities held: by TD and its Subsidiaries in trust,
managed, brokerage, custodial, nominee or other customer accounts; in mutual
funds, open or closed end investment funds or other pooled investment vehicles
sponsored, managed and/or advised or subadvised by TD or its Affiliates; or by
Affiliates of TD (or any division thereof) which are broker-dealers or otherwise
engaged in the securities business, provided that in each case, such securities
were acquired in the ordinary course of business of their respective banking,
investment management and securities business and not with the intent or purpose
on the part of TD or its Affiliates of influencing control of the Company or
avoiding the provisions of this Agreement. The term “Beneficially Own” shall
have a correlative meaning.

     “Board” means the Board of Directors of the Company.

2



--------------------------------------------------------------------------------



 



     “Business Day” shall mean any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by law to be closed in Portland,
Maine, USA or Toronto, Ontario, Canada.

     “By-Laws” means the By-Laws of the Company, as amended or supplemented from
time to time.

     “Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

     “Class A Director” means any Director then serving as such, other than a
Class B Director.

     “Class B Common Stock” means the one share of Class B Common Stock, par
value $0.01 per share, of the Company and any securities issued in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or other similar reorganization. In accordance with the
terms of the Surviving Corporation Charter, such one share of Class B Common
Stock (and any such securities issued in respect thereof, or in substitution
therefor) may be Beneficially Owned only by TD and its Affiliates and shall not
otherwise be Transferred. Any attempted Transfer in violation of the terms of
the Class B Common Stock shall be of no effect and null and void, regardless of
whether the purported transferee has any actual or constructive knowledge of the
Transfer restrictions set forth herein, and shall not be recorded on the stock
transfer books of the Company; provided, however, that upon any termination of
this Agreement, such one share of Class B Common Stock (and any such securities
issued in respect thereof, or in substitution therefor) shall be redeemed for
$1.00 paid to the holder thereof, subject to the availability of lawful funds
therefor, and upon such redemption shall be cancelled and retired and may not be
reissued. The Class B Common Stock shall have no economic interest in the
Company and shall have no voting rights, except for the right to elect Class B
Directors pursuant to the terms hereof, or rights to receive dividends or any
other distributions.

     “Class B Director” means any Person who is nominated and elected to serve
as a Class B Director by the holder of the Class B Common Stock or is designated
as a replacement for a Class B Director pursuant to the Surviving Corporation
Charter and is then serving in such capacity. For the avoidance of doubt,
nothing in this Agreement shall be deemed to relieve any Director of any duty
that Director may have to any stockholder of the Company under applicable law.

     “Commission” means the United States Securities and Exchange Commission.

     “Common Stock” means the common stock, par value $0.01 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

     “Company Common Stock” means the Common Stock and the Class B Common Stock.

3



--------------------------------------------------------------------------------



 



     “control” (including the terms “controlled by” and “under common control
with”), with respect to the relationship between or among two or more Persons,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means, or otherwise to control such Person within the meaning of such term as
used in Section 2(e) of Regulation Y.

     “Designated Independent Director” means each of the four Independent
Directors designated by the Board as such prior to the Effective Time and their
respective successors who are nominated and designated as such by the Designated
Independent Directors and the Nominating Committee in accordance with
Section 4.1(b) and who are then serving in such capacity.

     “Director” means any member of the Board (other than any advisory, honorary
or other non-voting member of the Board).

     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission from time to time
thereunder (or under any successor statute).

     “Fair Market Value” means, as to any securities or other property, the cash
price at which a willing seller would sell and a willing buyer would buy such
securities or property in an arm’s length negotiated transaction without time
constraints. With respect to any securities that are traded on a national
securities exchange or quoted on the Nasdaq National Market or the Nasdaq Small
Cap Market, Fair Market Value shall mean the arithmetic average of the closing
prices of such securities on their principal market for the ten consecutive
trading days immediately preceding the applicable date of determination. The
Fair Market Value of any property or assets, other than securities described in
the preceding sentence, with an estimated value of less than $5 million shall be
determined by the Board (acting through a majority of the Designated Independent
Directors) in its good faith judgment. The Fair Market Value of all other
property or assets shall be determined by an Independent Investment Banking
Firm, selected by a majority of the Designated Independent Directors, whose
determination shall be final and binding on the parties hereto. The fees and
expenses of such investment bank shall be paid by the Company.

     “Going Private Transaction” means any transaction that would constitute a
“Rule 13e-3 transaction” under paragraph (a)(3) of Rule 13e-3 promulgated under
the Exchange Act as in effect on the date of this Agreement.

     “Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

     “Incidental Acquisition” means an acquisition of control (as such term is
defined in 12 U.S.C. § 1841(a)(2) or any successor provision) of a Retail Bank
in connection with any business combination involving a Person whose primary
business is not the business of providing branch-based retail consumer and
commercial banking services in the continental United States and not more than
50% of whose consolidated assets consist of Retail Banks; provided that the
primary purpose of such acquisition is not to avoid the provisions of this
Agreement.

4



--------------------------------------------------------------------------------



 



     “Independent Director” means any Director who (i) is or would be an
“independent director” with respect to the Company and with respect to TD
pursuant to Section 303A.02 of the New York Stock Exchange Listed Company Manual
and Section 10A of the Exchange Act (or any successor provisions) and (ii) is
not a Class B Director or an Affiliate or a past or present officer, director or
employee of, and was not nominated by, TD or any of its Affiliates.

     “Independent Investment Banking Firm” means an investment banking firm of
nationally recognized standing that in the reasonable judgment of the Person or
Persons engaging such firm, taking into account any prior relationship with TD
or the Company, is independent of such Person or Persons.

     “Ownership Percentage” means, at any time, the quotient, expressed as a
percentage, of (i) the Total Voting Power of all Voting Securities Beneficially
Owned by TD and its Affiliates divided by (ii) the Total Voting Power of all
Voting Securities then outstanding.

     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, other entity, government or any agency or
political subdivision thereof or any Group comprised of two or more of the
foregoing.

     “Prime Rate” means the prime rate, base lending rate or similar bench mark
rate in effect from time to time as announced by Citicorp, N.A. (or any
successor institution).

     “Regulation Y” means Regulation Y (12 C.F.R. Part 225) or any successor
regulation, as promulgated by the Board of Governors of the Federal Reserve
System under the Bank Holding Company Act.

     “Retail Bank” means any insured depository institution (as such term is
defined in 12 U.S.C. § 1813(c)(2) or any successor provision) that is
principally engaged in the business of providing branch-based retail consumer
and commercial banking services in the continental United States, other than TD
Waterhouse Bank, N.A. (or any successor thereto) or other bank whose primary
business is to provide banking services to customers of a brokerage, mutual
fund, or other similar consumer financial business in the United States. For the
avoidance of doubt, in no circumstances will any banking or other business
conducted by TD through its U.S. branches, agencies, representative offices or
subsidiary commercial lending companies (as such terms are defined in 12 C.F.R.
Section 211.21 or any successor provision), existing as of the date hereof or
established, acquired or operated thereafter, be deemed to constitute such
branch, agency, representative office or subsidiary commercial lending company a
Retail Bank.

     “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).

     “Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (i) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (ii) at least a majority of the securities or other
interests of

5



--------------------------------------------------------------------------------



 



which having by their terms ordinary voting power to elect a majority of the
board of directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such Person or by any one or more of its Subsidiaries, or by such Person and
one or more of its Subsidiaries.

     “Surviving Corporation Charter” means the Certificate of Incorporation of
the Surviving Corporation (as defined in the Merger Agreement), the form of
which is set forth in Exhibit C to the Merger Agreement, as amended or
supplemented from time to time.

     “Total Voting Power” means the total number of votes entitled to be cast by
the holders of the outstanding Common Stock and any other securities entitled,
in the ordinary course, to vote on matters put before the holders of the Common
Stock generally.

     “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Voting Securities or any interest in any
Voting Securities; provided, however, that a merger, amalgamation, plan of
arrangement or consolidation or similar business combination transaction in
which TD is a constituent corporation (or otherwise a party including, for the
avoidance of doubt, a transaction pursuant to which a Person acquires all or a
portion of TD’s outstanding Capital Stock, whether by tender or exchange offer,
by share exchange, or otherwise) shall not be deemed to be the Transfer of any
Voting Securities Beneficially Owned by TD or any of its Subsidiaries, provided
that the primary purpose of any such transaction is not to avoid the provisions
of this Agreement and that the successor or surviving person to such a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction, if not TD, expressly assumes all obligations of TD
under the Agreement. For purposes of this Agreement, the term Transfer shall
include the sale of an Affiliate of TD or TD’s interest in an Affiliate which
Beneficially Owns Voting Securities unless such Transfer is in connection with a
merger, amalgamation, plan of arrangement or consolidation or similar business
combination transaction referred to in the first proviso of the previous
sentence.

     “Unaffiliated Stockholder Approval” means (i) in the case of a tender or
exchange offer, that a majority of the outstanding shares of Common Stock not
Beneficially Owned by TD and its Affiliates shall have been tendered and not
duly withdrawn at the expiration time of such tender or exchange offer, as it
may have been theretofore extended, and (ii) in the case of a merger or
consolidation, that the holders of a majority of the outstanding shares of
Common Stock not Beneficially Owned by TD and its Affiliates shall have executed
written consents in favor of the applicable transaction or that the holders of a
majority of the outstanding shares of Common Stock not Beneficially Owned by TD
and its Affiliates shall have been duly voted in favor of the applicable
transaction at a meeting of stockholders duly called and held.

     “Voting Securities” means at any time shares of any class of Capital Stock
or other securities of the Company, other than the Class B Common Stock, which
are then entitled to vote generally in the election of Directors and not solely
upon the occurrence and during the

6



--------------------------------------------------------------------------------



 



continuation of certain specified events, and any securities convertible into or
exercisable or exchangeable for such shares of Capital Stock.

     Section 1.2. Other Defined Terms. The following terms shall have the
meanings defined for such terms in the Sections set forth below:

      TERM

--------------------------------------------------------------------------------

  SECTION

--------------------------------------------------------------------------------

Acquisition Merger
  Preamble
Banknorth Delaware
  Preamble
Berlin Mergerco
  Preamble
Closing
  Preamble
Company
  Preamble
Company Process Agent
  Section 5.11(b)
DGCL
  Section 1.4
First Offer Price
  Section 3.3(a)
Litigation
  Section 5.11(a)
Measurement Date
  Section 4.9(a)
Merger Agreement
  Preamble
Migratory Merger
  Preamble
Ownership Cap
  Section 2.1
Permanent Suspension
  Section 4.9(d)
Process Agent
  Section 5.11(b)
Shortfall Amount
  Section 4.9(a)
Suspension
  Section 4.9(b)
TD
  Preamble
TD Process Agent
  Section 5.11(b)
Transfer Events
  Section 4.9(a)
Transfer Notice
  Section 3.3
Transferring Party
  Section 3.3(a)

          Section 1.3. Other Definitional Provisions. (a) The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article and Section references are to this Agreement unless
otherwise specified.

          (b) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

          (c) Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Merger Agreement.

          Section 1.4. Methodology for Calculations. For purposes of calculating
the number of outstanding shares of Common Stock or Voting Securities and the
number of shares of Common Stock or Voting Securities Beneficially Owned by TD
and its Affiliates as of any date, any shares of Common Stock or Voting
Securities held in the Company’s treasury or belonging to any Subsidiaries of
the Company which are not entitled to be voted or counted for

7



--------------------------------------------------------------------------------



 



purposes of determining the presence of a quorum pursuant to Section 160(c) of
the Delaware General Corporation Law (or any successor statute (the “DGCL”))
shall be disregarded.

ARTICLE II

SHARE OWNERSHIP

          Section 2.1. Acquisition of Additional Voting Securities. (a) During
the term of this Agreement, except as provided in paragraph (b) below or
Section 2.2 hereof, TD covenants and agrees with the Company that it shall not,
and shall not permit any of its Affiliates to, directly or indirectly, acquire,
offer or propose to acquire or agree to acquire, whether by purchase, tender or
exchange offer, through the acquisition of control of another Person (whether by
way of merger, consolidation or otherwise), by joining a partnership, syndicate
or other Group or otherwise, the Beneficial Ownership of any additional Voting
Securities, or take any other action as a shareholder or through the Class B
Directors or otherwise, if such acquisition or action would result in TD
Beneficially Owning Voting Securities representing more than 66 2/3% of the
Total Voting Power (the “Ownership Cap”, except that with the approval of a
majority of the Designated Independent Directors, the Board may authorize a
repurchase of Common Stock by the Company as a result of which TD may
Beneficially Own Voting Securities representing up to 70% of the Total Voting
Power, in which case the “Ownership Cap”, for all purposes of this Agreement,
shall mean the percentage of the Total Voting Power of Voting Securities
Beneficially Owned by TD and its Affiliates following the completion of such
share repurchase, provided that if following such increase in the Ownership Cap
TD’s Ownership Percentage declines to 66 2/3% as a result of Transfers of Voting
Securities by TD and its Affiliates, the “Ownership Cap” shall again be 66
2/3%).

          (b) Notwithstanding the foregoing, the acquisition (whether by merger,
consolidation or otherwise) by TD or an Affiliate thereof of any Person that
Beneficially Owns Voting Securities, or the acquisition of Voting Securities in
connection with securing or collecting a debt previously contracted in good
faith in the ordinary course of TD’s or such Affiliate’s banking or brokerage
business, shall not constitute a violation of the Ownership Cap; provided that
(i) the primary purpose of any such transaction is not to avoid the provisions
of this Agreement, including the Ownership Cap, and (ii) that in the case of an
acquisition of another Person, TD uses reasonable best efforts to negotiate
terms in connection with the relevant acquisition agreement requiring such other
Person to divest itself of sufficient Voting Securities it Beneficially Owns so
that the Ownership Cap would not be exceeded pro forma for the acquisition, with
such divestiture to be effected concurrently with, or as promptly as practicable
following, the consummation of such acquisition (but in no event more than
90 days following such consummation, or such longer period as may be necessary
so that neither TD nor any of its Affiliates incurs any liability under Section
16(b) of the Exchange Act) and, to the extent such divestiture does not occur
despite the use of such reasonable best efforts, the successor or surviving
Person to such transaction, if not TD or such Affiliate, expressly assumes all
obligations of TD or such Affiliate, as the case may be, under this Agreement;
and provided, further, that the provisions of paragraph (c) below are complied
with.

          (c) (i) If at any time TD or any of its Affiliates Beneficially Own in
the aggregate Voting Securities representing more than the Ownership Cap, then
TD shall, as soon as is

8



--------------------------------------------------------------------------------



 



reasonably practicable, but in no event longer than 90 days after its Ownership
Percentage first exceeds the Ownership Cap (but in no manner that would require
TD or any such Affiliate to incur liability under Section 16(b) of the Exchange
Act) Transfer (in any manner permitted by Section 3.2(b), regardless of whether
such Transfer occurs prior to or after the second anniversary of the Closing) a
number of Voting Securities sufficient to reduce the amount of Voting Securities
Beneficially Owned by it and its Affiliates to an amount representing not
greater than the Ownership Cap.

     (ii) Notwithstanding any other provision of this Agreement, in no event may
TD or any of its Affiliates, directly or indirectly including through any
agreement or arrangement, exercise any voting rights, during the term of this
Agreement, in respect of any Voting Securities Beneficially Owned by TD and its
Affiliates representing in excess of the Ownership Cap.

          (d) Any additional Voting Securities acquired and Beneficially Owned
by TD or any of its Affiliates following the Closing shall be subject to the
restrictions contained in this Agreement as fully as if such Voting Securities
were acquired by TD at the Closing pursuant to the Merger Agreement.

          Section 2.2. Going Private Transactions. (a) TD shall not, and shall
cause its Affiliates not to, propose or initiate any Going Private Transaction
unless such Going Private Transaction (i) involves the acquisition of or offer
to acquire 100% of the Common Stock not owned by TD and its Affiliates (and, in
the case of a Going Private Transaction to be effected by means of a tender or
exchange offer, includes a commitment by TD or such Affiliate to promptly
consummate a short-form merger to acquire any remaining shares of Common Stock
at the same price in the event it obtains pursuant to such tender or exchange
offer such level of ownership of such classes of Capital Stock that would be
required to effect a merger pursuant to Section 253 of the DGCL or any successor
provision) and (ii) is conducted in compliance with this Section 2.2.

          (b) Prior to the second anniversary of the Closing, TD shall not, and
shall cause its Affiliates not to, propose or initiate any Going Private
Transaction unless invited to do so by a majority of the Designated Independent
Directors. Any Going Private Transaction effected during this period shall also
be subject to the requirements of Section 2.2(c).

          (c) From the second anniversary of the Closing until the fifth
anniversary of the Closing:

     (i) TD or any its Affiliates may initiate and hold discussions regarding a
Going Private Transaction with the Board on a confidential basis that would not
reasonably be expected to require either the Company or TD to make any public
disclosure thereof in order to comply with their disclosure obligations under
the U.S. federal securities laws or Canadian securities laws. In connection with
any such Going Private Transaction, the Designated Independent Directors may
retain an Independent Investment Banking Firm and outside legal counsel, the
fees and expenses of which shall be borne by the Company. If a majority of the
Designated Independent Directors

9



--------------------------------------------------------------------------------



 



approves such transaction, TD or such Affiliates may publicly announce, commence
and effect such Going Private Transaction.

     (ii) Any Going Private Transaction commenced pursuant to this
Section 2.2(c) may only be completed if it receives Unaffiliated Stockholder
Approval.

          (d) From and after the fifth anniversary of the Closing, TD or any of
its Affiliates may propose, initiate or effect a Going Private Transaction,
provided that such Going Private Transaction is either approved by a majority of
the Designated Independent Directors or by Unaffiliated Stockholder Approval and
further provided that TD and its Affiliates shall not propose, publicly announce
or initiate a Going Private Transaction pursuant to this Section 2.2(d) without
providing prior notice to the Designated Independent Directors and offering to
first discuss and negotiate confidentially the terms such proposed Going Private
Transaction with the Designated Independent Directors. If requested by a
majority of the Designated Independent Directors, TD will use its reasonable
best efforts to so negotiate the terms of such proposed Going Private
Transaction in good faith, provided that if, notwithstanding the use of such
reasonable best efforts, TD and the Designated Independent Directors are unable
to agree on the terms of a Going Private Transaction within 60 days, TD may,
subject to applicable law, publicly propose to the Company’s shareholders and,
subject to receiving Unaffiliated Stockholder Approval thereof, publicly
announce, commence and effect a Going Private Transaction. In connection with
any such Going Private Transaction, the Designated Independent Directors may
retain an Independent Investment Banking Firm and outside legal counsel, the
fees and expenses of which shall be borne by the Company.

          Section 2.3. Right of First Refusal to Contribute Capital. Until TD
and its Affiliates no longer Beneficially Own Voting Securities representing at
least 25% of the Total Voting Power, whenever the Company seeks to raise
additional capital in the form of equity securities or securities convertible
into, or exercisable or exchangeable for, equity securities, whether for
purposes of the funding of an acquisition or the expansion of its business or
for any other reason (which shall not include for purposes of this Section 2.3
(i) the issuance of Capital Stock of the Company upon the exercise of, or the
grant or award of, employee stock options, stock appreciation rights or similar
instruments of the type covered by Section 2.5, (ii) the issuance of preferred
stock that would constitute “nonvoting shares” as defined in Section 225.2(q)(2)
of Regulation Y and securities issued by subsidiary trusts of the type
customarily referred to as “trust preferred securities” (provided that such
securities do not constitute Voting Securities) or (iii) the issuance of Capital
Stock to the equityholders of another Person as acquisition consideration paid
to such equityholders pursuant to the acquisition by the Company of such
Person), the Company shall offer to TD the right to provide all or any portion
of such additional capital (at TD’s option) in the form of an additional
investment in shares of Common Stock or, if the Company proposes to raise such
additional capital in the form of other Voting Securities, in such other Voting
Securities; provided, however, that if such additional investment would result
in a violation of the Ownership Cap, TD may only acquire pursuant to this
Section 2.3 such number of shares of Common Stock (or such number of other
Voting Securities, as applicable) as would not result in such violation. The
purchase price paid by TD or any of its Affiliates for any securities acquired
pursuant to this Section 2.3 will be the Fair Market Value of such securities as
of the date on which such issuance is approved by the Board. The Company shall
provide TD with 10 Business Days prior written notice (or if such notice period
is not

10



--------------------------------------------------------------------------------



 



possible under the circumstances, such prior notice as is practicable) of any
proposed issuance subject to this Section 2.3, and TD may exercise its rights
under this Section 2.3 and/or Section 2.4 (without duplication) by providing
written notice to the Company within 10 Business Days after receiving such
written notice from the Company. In the event that, in connection with any
capital raising by the Company covered by this Section 2.3, TD gives notice of
its intent to exercise its option under this Section 2.3 and it has not
purchased the securities subject thereto within 60 days thereafter for reasons
not primarily related to actions or omissions of the Company, TD shall be deemed
to have waived its rights to purchase such securities under this Section 2.3
with respect to such capital raising (but such waiver shall not affect its
rights with respect to such capital raising under Section 2.4, to the extent it
has provided notice as contemplated above of its exercise of such rights, or its
rights under this Section 2.3 or Section 2.4 with respect to any future capital
raising by the Company). Notwithstanding any provision of Section 2.2, no
purchase of additional securities pursuant to this Section 2.3 shall be deemed
to be a Going Private Transaction for purposes of this Agreement.

          Section 2.4. Stock Purchase Rights. (a) Until TD and its Affiliates no
longer Beneficially Own Voting Securities representing at least 25% of the Total
Voting Power, if the Company at any time shall propose to issue any shares of
Common Stock (whether for financings, acquisitions or otherwise but excluding
such issuances pursuant to the exercise of employee stock options, stock
appreciation rights or similar instruments of the type covered by Section 2.5),
TD shall have the option (to the extent it did not previously exercise its
rights pursuant to Section 2.3) to purchase for cash directly from the Company
up to a sufficient number of shares of Common Stock at the same purchase price
(including any assumed indebtedness which is part of the purchase price and
valuing any non-cash consideration at its Fair Market Value) as the price for
the additional shares of Common Stock to be issued so that, after the issuance,
TD would Beneficially Own the same Ownership Percentage as was Beneficially
Owned by TD and its Affiliates immediately prior to the issuance of such
additional shares of Common Stock; provided, however, that if such purchase
would result in a violation of the Ownership Cap, TD may only purchase such
number of shares of Common Stock as would not result in such violation. The
Company shall provide such information, to the extent reasonably available,
relating to any non-cash consideration as TD may reasonably request in order to
evaluate any non-cash consideration paid in respect of any such issuance.

          (b) Until TD and its Affiliates no longer Beneficially Own Voting
Securities representing at least 25% of the Total Voting Power, in the event
that the Company shall propose to issue options (other than employee stock
options, stock appreciation rights or similar instruments of the type covered by
Section 2.5) or warrants that are exercisable for, or debt or equity securities
that are convertible into or exchangeable for, shares of Common Stock, the
Company shall offer TD the opportunity to purchase for cash up to its Ownership
Percentage, as of the time of such issuance, of such options, warrants or
convertible debt or equity securities at the same purchase price as is offered
to the other purchasers thereof; provided, however, that if any exercise,
conversion or exchange of such options, warrants or convertible debt or equity
securities would result (on a pro forma basis after giving effect to the
exercise, conversion or exchange of all other such options, warrants or
convertible debt or equity securities issued at such time) in a violation of the
Ownership Cap, TD may only purchase such number of options, warrants or
convertible debt or equity securities as would not, after giving effect to the
exercise, conversion or exchange of all such options, warrants or convertible
debt or equity securities,

11



--------------------------------------------------------------------------------



 



result in such violation. To the extent that TD elects to purchase such options,
warrants or convertible debt or equity securities, (x) TD shall not have the
right to purchase pursuant to paragraph (a) above the corresponding number of
shares of Common Stock underlying such options, warrants or convertible debt or
equity securities in connection with the issuance of such underlying shares of
Common Stock, and (y) the shares of Common Stock for which such options,
warrants or convertible debt or equity securities may be exercised, converted or
exchanged shall not be deemed to be Beneficially Owned for purposes of the
Ownership Cap unless and until TD and its Affiliates shall have exercised,
converted or exchanged such options, warrants or debt or equity securities for
shares of Common Stock (and TD shall not exercise or convert any such options,
warrants or convertible debt or equity securities to the extent doing so would
result in a violation of the Ownership Cap).

          (c) The Company shall provide TD with prior written notice of any
issuance subject to this Section 2.4, and TD shall provide written notice to the
Company regarding its exercise of its rights pursuant to this Section 2.4, each
in connection with the notice required by Section 2.3 and in accordance with the
terms of that Section. In the event that, in connection with any proposed
issuance by the Company, TD gives notice of its intent to exercise its option
under this Section 2.4, and it has not purchased the applicable shares of Common
Stock, options, warrants or convertible debt or equity securities concurrently
with the related issuance of such securities by the Company for reasons not
relating primarily to actions or omissions of the Company, TD shall be deemed to
have waived its rights to purchase such securities under this Section 2.4 with
respect to such proposed issuance (but such waiver shall not affect its rights
under this Section 2.4 or Section 2.3 with respect to any future issuance of
securities by the Company).

          Section 2.5. Company Share Repurchases. If, at any time after the
Closing and prior to the first date that TD and its Affiliates no longer
Beneficially Own Voting Securities representing at least 25% of the Total Voting
Power, the Company shall issue shares of Common Stock (i) upon exercise of any
option, warrant, stock appreciation right or other similar instrument granted to
its directors, officers, employees, consultants or others, or (ii) in the form
of restricted shares or similar instruments, in either case pursuant to any
compensation, retention, incentive or similar program or arrangement in effect
from time to time, then the Company shall, unless prohibited by law, and subject
to the receipt of any required regulatory approval, use its reasonable best
efforts to repurchase a corresponding number of shares of Common Stock in the
open market within 120 days after any such issuance so that the net total number
of outstanding shares of Common Stock are not increased by such issuance,
provided that the Company shall have no repurchase obligation under this
Section 2.5 in the event that the issuances of shares subject hereto, together
with any prior issuances contemplated by this Section 2.5 with respect to which
the Company has not yet effected repurchases hereunder, do not exceed 1% of the
outstanding Common Stock in the aggregate. The Company’s obligation under this
Section 2.5 shall be subject to the receipt of any required regulatory approval,
and in the event of any such requirement the 120-day period referred to above
shall not commence until the receipt of such regulatory approval. In the event
that the Company is unable to complete the repurchases contemplated hereby
within the 120-day period, the Company shall use its reasonable best efforts to
complete such repurchases as promptly as practicable thereafter. The Company
shall also be permitted to meet its obligations hereunder by means of an ongoing
regular stock repurchase

12



--------------------------------------------------------------------------------



 



plan, in which case offsetting repurchases may occur prior to the related
issuance of Common Stock hereunder.

ARTICLE III

TRANSFER RESTRICTIONS

          Section 3.1. General Transfer Restrictions. The right of TD and its
Affiliates to Transfer any Voting Securities is subject to the restrictions set
forth in this Article III, and no Transfer of Voting Securities by TD or any of
its Affiliates may be effected except in compliance with this Article III. Any
attempted Transfer in violation of this Agreement shall be of no effect and null
and void, regardless of whether the purported transferee has any actual or
constructive knowledge of the Transfer restrictions set forth in this Agreement,
and shall not be recorded on the stock transfer books of the Company.

          Section 3.2. Restrictions on Transfer. (a) Without the prior written
consent of the Company (acting through a majority of the Designated Independent
Directors), during an initial period of two years following the Closing, TD
shall not, and shall not permit its Affiliates to, Transfer any Voting
Securities or agree to Transfer, directly or indirectly, any Voting Securities;
provided that the foregoing restriction shall not prohibit TD or any of its
Affiliates from Transferring any Voting Securities (i) to the Company pursuant
to Section 2.1(c) or (ii) to an Affiliate of TD that agrees in writing with the
Company to be bound by this Agreement as fully as if it were an initial
signatory hereto.

          (b) Following the second anniversary of the Closing and until the
fifth anniversary of the Closing, TD shall not, and shall not permit its
Affiliates to, Transfer any Voting Securities or agree to Transfer, directly or
indirectly, any Voting Securities; provided that the foregoing restriction shall
not be applicable to Transfers:

     (i) to an Affiliate of TD which agrees in writing with the Company to be
bound by this Agreement as fully as if it were an initial signatory hereto;

     (ii) pursuant to the restrictions of Rule 144 under the Securities Act
applicable to sales of securities by Affiliates of an issuer (regardless of
whether TD or its Affiliates is deemed at such time to be an Affiliate of the
Company);

     (iii) subject to Section 3.3, to any Person who, after giving effect to
such Transfer, would Beneficially Own Voting Securities representing in the
aggregate less than 5% of the Total Voting Power; provided that such Person is
an institutional investor which (x) purchases such shares in the normal course
of its investment business, for investment purposes only, and with no intention
of influencing control of the Company and (y) provides appropriate certification
to the Company as to the foregoing matters;

     (iv) pursuant to a firm commitment, underwritten distribution to the
public, registered under the Securities Act, in which TD uses its commercially
reasonable efforts to (A) effect as wide a distribution of such Voting
Securities as is reasonably practicable, and (B) not knowingly, sell Voting
Securities to any Person who after consummation of

13



--------------------------------------------------------------------------------



 



such offering would have Beneficial Ownership of Voting Securities representing
in the aggregate 5% or more of the Total Voting Power;

     (v) as a bona fide pledge to a financial institution, entered into in good
faith and not for the purpose of avoiding the restrictions set forth in this
Agreement and with the prior written consent, not to be unreasonably withheld or
delayed, of and on terms reasonably satisfactory to the Company (acting through
a majority of the Designated Independent Directors); provided that the amount of
Voting Securities subject to the pledge does not exceed 19.9% of the Total
Voting Power; or

     (vi) with the Company’s prior written consent (provided by a majority of
the Designated Independent Directors).

          (c) Subject to the provisions of Section 3.3, following the second
anniversary of the Closing, TD and its Affiliates may Transfer Voting Securities
or agree to Transfer Voting Securities to a Person that would Beneficially Own
Voting Securities representing in the aggregate more than 10% of the Total
Voting Power; provided, that if TD and its Affiliates would Beneficially Own
Voting Securities representing in the aggregate less than 50% of the Total
Voting Power as a result of such Transfer, TD and its Affiliates shall condition
such Transfer by them to such Person upon such Person contemporaneously
therewith offering to acquire, or acquiring, on the same price and other
financial terms and conditions as are applicable to TD and/or its Affiliates in
such Transfer, either (x) 100% of the Voting Securities Beneficially Owned by
stockholders of the Company other than TD and its Affiliates or (y) a number of
Voting Securities Beneficially Owned by stockholders of the Company other than
TD and its Affiliates equal to the product of (A) the aggregate number of Voting
Securities Beneficially Owned by stockholders of the Company other than TD and
its Affiliates multiplied by (B) a fraction, the numerator of which is the
number of Voting Securities proposed to be Transferred by TD and its Affiliates
to such Person and the denominator of which is the aggregate number of Voting
Securities Beneficially Owned by TD and its Affiliates on the date of such
Transfer; and provided, further, that a Transfer pursuant to this Section 3.2(c)
may only be made prior to the third anniversary of the Closing if the Chief
Executive Officer of TD advises the Board that he has determined to make such
Transfer based on his good faith assessment of the requirements of TD’s
financial or capital situation at such time, exercising his business judgment
based on changes in circumstances since the date of this Agreement. In order for
the conditions in the preceding proviso to be satisfied, (A) such Person shall
make such offer in compliance with applicable law, including, if applicable,
Section 14(d)(1) of the Exchange Act and Regulation 14D promulgated thereunder
and (B) if a result of such Transfer, such Person would, following such
Transfer, Beneficially Own Voting Securities representing in the aggregate more
than 15% of the Total Voting Power but less than 90% of each class of Capital
Stock of which ownership would be required in order to effect a merger pursuant
to Section 253 of the DGCL or any successor provision, such Person must, in
connection with the closing of such transaction, agree to be bound by this
Agreement as fully as if it were an initial signatory hereto. The provisions of
this Section 3.2(c) shall only apply for as long as TD and its Affiliates
Beneficially Own Voting Securities representing at least 25% of the Total Voting
Power.

          Section 3.3. Right of First Offer. Prior to making any offer to
Transfer any Voting Securities pursuant to clause (iii) of Section 3.2(b) or any
offer to Transfer (in one

14



--------------------------------------------------------------------------------



 



transaction or series of related transactions) less than 100% of the Voting
Securities Beneficially Owned at such time by TD and its Affiliates pursuant to
Section 3.2(c), TD and/or its Affiliates proposing to effect such Transfer
(collectively, the “Transferring Party”) shall give the Company the opportunity
to purchase such Voting Securities in the following manner:

          (a) The Transferring Party shall give written notice (a “Transfer
Notice”), to the Company stating such Transferring Party’s intention to effect
such a Transfer, the number of and description of the Voting Securities subject
to such Transfer, the price and terms on which such Transferring Party proposes
to offer such Voting Securities for Transfer (the “First Offer Price”) and the
other material terms upon which such Transfer is proposed to be made.

          (b) Upon receipt of the Transfer Notice, the Company will have an
irrevocable option to purchase all of the Voting Securities subject to such
Transfer Notice at the First Offer Price and otherwise on the terms and
conditions described in the Transfer Notice. The Company shall, within 5
Business Days from receipt of the Transfer Notice, indicate if it accepts such
offer by sending irrevocable written notice of any such acceptance to the
Transferring Party, and the Company shall then be obligated to purchase all such
Voting Securities on the terms and conditions set forth in the Transfer Notice.

          (c) If the Company elects to purchase all of such Voting Securities,
the Company and the Transferring Party shall be legally obligated to consummate
such transaction and shall use their commercially reasonable efforts to
consummate such transaction as promptly as practicable but in any event within 5
Business Days following the delivery of such election notice or, if later, 5
Business Days after receipt of all required regulatory approvals (but in no
event more than 90 days after the delivery of such election notice). In the
event that the number of Voting Securities to be purchased by the Company in
connection with its exercise of its rights pursuant to this Section 3.3 in any
twelve-month period would exceed 4.9% of the total number of outstanding Voting
Securities at the date of the Transfer Notice (or, if more than one Transfer
Notice has been given, the date of the last of such Transfer Notices), the
Company may, at its option, designate any Person to purchase the Voting
Securities subject to such Transfer Notice; provided that if the closing of the
purchase of the Voting Securities by any such designee is delayed by reason of
the need by such designee to obtain required regulatory approvals beyond the
date on which the Company could have consummated such purchase pursuant to the
first sentence of this Section 3.3(c), the purchase price for such Voting
Securities shall also include interest on the First Offer Price for the Voting
Securities subject to the Transfer Notice at the Prime Rate from the date on
which the Company would have been legally permitted to consummate such purchase
to but excluding the date that the designee actually purchases the shares.

          (d) If the Company does not elect to purchase all of such Voting
Securities pursuant to this Section 3.3 (or if, having made such election, does
not complete such purchase within the applicable time period specified in
Section 3.3(c)), then the Transferring Party shall be free for a period of 90
days from the date the election notice was due to be received from the Company
to enter into definitive agreements to Transfer such Voting Securities to a
transferee for consideration having a value not less than 95% of the First Offer
Price; provided that any such definitive agreement provides for the consummation
of such Transfer to take place within nine months from the date of such
definitive agreement and is otherwise on terms not more

15



--------------------------------------------------------------------------------



 



favorable to the transferee in any material respect than were contained in the
Transfer Notice. In the event that the Transferring Party has not entered into
such a definitive agreement with such 90-day period, or has so entered into such
an agreement but has not consummated the sale of such Voting Securities within
nine months from the date of such definitive agreement, then the provisions of
this Section 3.3 shall again apply, and such Transferring Party shall not
Transfer or offer to Transfer such Voting Securities not so Transferred without
again complying with this Section 3.3, to the extent applicable.

          Section 3.4. Legend on Securities. (a) Each certificate representing
shares of Company Common Stock Beneficially Owned by TD or its Affiliates and
subject to the terms of this Agreement shall bear the following legend on the
face thereof:

     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN A CERTAIN STOCKHOLDERS
AGREEMENT DATED AS OF AUGUST 25, 2004, BETWEEN TD BANKNORTH INC. (THE “COMPANY”)
AND THE TORONTO-DOMINION BANK, AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE
“AGREEMENT”), COPIES OF WHICH AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF
THE COMPANY.”

          (b) Upon any acquisition by TD or any of its Affiliates of additional
shares of Company Common Stock, TD shall, or shall cause such Affiliate to,
submit the certificates representing such shares of Company Common Stock to the
Company so that the legend required by this Section 3.4 may be placed thereon
(if not so endorsed upon issuance).

          (c) The Company may make a notation on its records or give
instructions to any transfer agents or registrars for the Company Common Stock
in order to implement the restrictions on Transfer set forth in this Agreement.

          (d) In connection with any Transfer of shares of Company Common Stock,
the transferor shall provide the Company with such customary certificates,
opinions and other documents as the Company may reasonably request to assure
that such Transfer complies fully with this Agreement and with applicable
securities and other laws.

ARTICLE IV

CORPORATE GOVERNANCE

          Section 4.1. Composition of the Board. (a) Prior to the Effective
Time, the Company, as the sole stockholder of Banknorth Delaware, shall take all
requisite action so that, effective as of the Effective Time, the Board shall
initially be composed of up to 19 Directors consisting of (i) the individuals
constituting the Board on the date of the Closing (provided that such number
does not exceed 14, in which case the Company shall take all requisite action to
designate no more than 14 of such individuals to become directors of Banknorth
Delaware pursuant to this Section 4.1), including the Chief Executive Officer of
the Company and the Designated Independent Directors, who shall be Class A
Directors, and (ii) up to five individuals designated by TD in writing to the
Company not less than 15 days prior to the expected date of

16



--------------------------------------------------------------------------------



 



the Closing (or, if such period of notice is not practicable under the
circumstances because an individual who has been so designated is no longer
available for such service, such prior notice as is practicable), who shall be
Class B Directors. Except as provided in Section 4.1(b), the size and
composition of the Board may thereafter be changed as permitted by and in
accordance with applicable law and the Surviving Corporation Charter and the
By-Laws of the Surviving Corporation; provided, however, that none of TD or its
Affiliates may vote its shares, execute a written consent as a stockholder or
otherwise act to remove, or fail to re-elect, any person serving as a director
of Banknorth immediately prior to the Effective Time who becomes a Class A
Director immediately following the Effective Time, prior to the date that such
director would have been required to stand for re-election of Banknorth measured
as of the date hereof.

          (b) Following the Closing, (i) the Board shall include the Designated
Independent Directors, (ii) the present Chief Executive Officer of the Company
shall continue to serve as Chairman and a Director of the Company as long as he
is the Chief Executive Officer of the Company and (iii) the number of Class B
Directors serving at any time shall be as designated from time to time by the
holder of the Class B Common Stock, subject to Section 4.9(b) and provided that
the number of Class B Directors shall not exceed the sum of (x) one plus (y) the
total number of Class A Directors then in office. Each Designated Independent
Director shall remain in office until his or her successor as Designated
Independent Director has been duly nominated and elected or appointed as a
Director. Upon the resignation, retirement or other removal from office of any
Designated Independent Director, the remaining Designated Independent Directors
(or, if no Designated Independent Directors are then in office, a majority of
the Independent Directors) shall as promptly as practicable fill such vacancy
either by designating and nominating a new candidate (who must meet the
requirements of an Independent Director) to fill such office or by designating
another Independent Director then in office as a Designated Independent
Director, subject in each case to the consent of a majority of the Directors on
the Nominating Committee, which (subject to the exercise of their fiduciary
duties) shall not be unreasonably withheld. Nominations for election or
reelection of a Class A Director in connection with any meeting held for the
purpose of electing Class A Directors shall be made by a majority of the
Designated Independent Directors, subject to the consent of a majority of the
Directors then serving on the Nominating Committee, which (subject to the
exercise of their fiduciary duties) shall not be unreasonably withheld).

          Section 4.2. Vote Required for Board Action; Board Quorum. (a) Any
determination or other action of or by the Board (other than action by unanimous
written consent in lieu of a meeting) shall require the affirmative vote or
consent, at a meeting at which a quorum is present, of a majority of directors
present at such meeting, including a majority of the Class B Directors present
at such meeting.

          (b) A quorum for any meeting of the Board shall require the presence
of (i) a majority of the total number of authorized directors then constituting
the entire Board and (ii) a majority of the Class B Directors then in office.

          (c) TD shall, and shall cause each of its Affiliates who hold Voting
Securities to, be present in person or represented by proxy at all meetings of
securityholders of the Company to the extent necessary so that all Voting
Securities Beneficially Owned by TD and its Affiliates

17



--------------------------------------------------------------------------------



 



shall be counted as present for the purpose of determining the presence of a
quorum at such meeting.

          Section 4.3. Committees. To the extent permitted by applicable laws,
rules and regulations (including any requirements under the Exchange Act or the
rules of the New York Stock Exchange or any other applicable securities exchange
on which the Common Stock is then listed) and except as otherwise determined by
the Board (in accordance with Section 4.2) or as provided in Section 4.3(d) and
subject to Section 4.9(b), each committee of the Board shall consist of a
majority of Class B Directors and not fewer than two Class A Directors. All
decisions of such committees shall require the affirmative vote of a majority of
the Directors then serving on such committee.

          (b) To the extent that no Class B Director is permitted to serve on a
particular committee under applicable laws, rules and regulations (including any
requirements under the Exchange Act or the rules of the New York Stock Exchange
or any other applicable securities exchange on which the Common Stock is then
listed), the Company shall take all necessary action to permit at least one
Class B Director to attend each meeting of such committee as a non-voting
observer, in each case to the extent permitted by such applicable laws, rules
and regulations.

          (c) The Nominating Committee of the Board shall consist of four
Class B Directors and three of the Designated Independent Directors (selected by
majority vote of all the Designated Independent Directors from among their
number), each of whom shall meet the requirements of any applicable laws, rules
and regulations (including any requirements under the Exchange Act or the rules
of the New York Stock Exchange or any other applicable securities exchange on
which the Common Stock is then listed). All decisions of the Nominating
Committee shall require the affirmative vote of a majority of the Directors then
serving on such committee.

          (d) The Designated Independent Directors Committee of the Board shall
be comprised solely of all of the Designated Independent Directors.
Notwithstanding anything to the contrary contained herein, any action or
determination of or by the Designated Independent Directors may be exercised by
the Designated Independent Directors Committee.

          Section 4.4. Certificate of Incorporation and Bylaws to be Consistent.
The Board shall take or cause to be taken all lawful action necessary or
appropriate to ensure that at all times the Certificate of Incorporation and the
Bylaws of the Company contain provisions consistent with the terms of this
Agreement (including without limitation this Article IV) and none of the
Certificate of Incorporation or the Bylaws of the Company or any of the
corresponding constituent documents of the Company’s Subsidiaries contain any
provisions inconsistent therewith or which would in any way nullify or impair
the terms of this Agreement or the rights of the Company or of TD and its
Affiliates hereunder. None of the Company, the Board, any committee thereof or
TD or any of its Affiliates shall take or cause to be taken any action
inconsistent with the terms of this Agreement (including without limitation this
Article IV) or TD’s or the Company’s rights hereunder. Without limiting the
generality of the foregoing, any stockholders’ rights plan or other
anti-takeover measure adopted by the Company shall exclude TD and its Affiliates
from its operation in all respects, and shall not impair in any

18



--------------------------------------------------------------------------------



 



respect the rights of TD or any of its Affiliates hereunder, including their
rights under Section 3.2.

          Section 4.5. Information Rights. The Company acknowledges that TD’s
investment in the Company pursuant to the Merger Agreement is material and
strategic to TD. Accordingly, the Company shall provide TD, on an ongoing and
current basis, such access to and information with respect to the Company’s
business, operations, plans and prospects as TD may from time to time reasonably
determine it requires in order to appropriately manage and evaluate its
investment in the Company.

          (b) Without limiting the generality of the foregoing, as soon as
reasonably practicable following the end of each fiscal quarter and fiscal year
of the Company, the Company shall furnish to TD the consolidated and
consolidating financial statements of the Company (including providing draft
statements as such statements become available and, with respect to fiscal
years, audit reports as such reports become available), together with such
supporting detailed information as TD may reasonably request to enable it to
prepare its own consolidated financial statements. In addition, the Company
shall furnish to TD, promptly after the end of each calendar month, copies of
internal management financial reports regarding the Company’s financial results
and operations, containing such information as TD may reasonably request from
time to time.

          (c) During any Suspension and following a Permanent Suspension:

     (i) Subject to the requirements of law, TD shall keep confidential, and
shall cause its representatives to keep confidential, all information and
documents obtained pursuant to this Section 4.5 unless such information (w) is
or becomes publicly available other than as a result of a breach of this
Section 4.5(c) by TD or its representatives; (x) was within the possession of TD
or any of its representatives prior to its being furnished to TD by or on behalf
of Banknorth, provided that the source of such information was not known by TD
to be bound by a confidentiality agreement with, or other contractual or legal
obligation of confidentiality to, Banknorth with respect to such information;
(y) is or becomes available to TD or any of its representatives on a
non-confidential basis from a source other than Banknorth or any of its
Representatives; provided that such source was not known to TD to be bound by a
confidentiality agreement with, or other contractual or legal obligation of
confidentiality to, Banknorth with respect to such information; or (z) is
independently developed by or on behalf of TD without violating any of its
obligations under this Section 4.5(c).

     (ii) In the event TD believes that it is legally required to disclose any
information or documents contemplated by this Section 4.5(c), it shall to the
extent possible under the circumstances provide reasonable prior notice to the
Company so that the Company may, at its own expense, seek a protective order or
otherwise take reasonable steps to protect the confidentiality of such
information.

     (iii) Notwithstanding the foregoing, TD may disclose any information or
documents contemplated by this Section 4.5(c) in a filing with a Governmental
Entity to

19



--------------------------------------------------------------------------------



 



the extent required by applicable law, provided that it shall to the extent
practicable under the circumstances provide prior notice to the Company.

     (iv) The rights of TD and the obligations of the Company hereunder shall be
subject to applicable laws relating to the exchange of information and other
applicable laws. The provisions of this Section 4.5(c) shall survive any
termination of this Agreement.

          (d) Subject to applicable law, the Company will, and will cause each
of its Subsidiaries to, make available to representatives of the Office of the
Superintendent of Financial Institutions (Canada) and any other regulatory
agencies with authority over TD, such of its books, records and personnel, and
provide access to such of its offices and other facilities, as such
representatives may from time to time request, and will comply promptly and
fully with any request for information that such representatives may make from
time to time.

          Section 4.6. Trade Name. The Company and its Subsidiaries shall use
the trade name “TD Banknorth” as their brand and marketing name for general
application, subject to such limitations and variations, if any, as TD and the
Company may from time to time agree upon; provided, however, that this provision
shall terminate (subject to a reasonable transition period as appropriate to
avoid undue disruption of the Company’s business without impairing TD’s
intellectual property rights in its brand) upon written request by either the
Company or TD to the other following a Permanent Suspension. Such use shall be
subject to such customary restrictions, limitations and regulations as TD shall
establish from time to time.

          Section 4.7. Corporate Opportunities.

          (a) In recognition of the fact that the Company and TD currently
engage in, and may in the future engage in, the same or similar activities or
lines of business and have an interest in the same areas and types of corporate
opportunities (subject, in each such case, to the provisions of Section 4.10),
and in recognition of the benefits to be derived by the Company through its
continued contractual, corporate and business relations with TD (including
possible service of officers and directors of TD as officers and directors of
the Company), the provisions of this Section 4.7 are set forth to regulate and
define the conduct of certain affairs of the Company as they may involve TD and
its officers and directors, and the powers, rights, duties and liabilities of
the Company and its officers, directors and stockholders in connection
therewith. In furtherance of the foregoing (but without limiting the provisions
of Section 4.10), the Company renounces any interest or expectancy in, or in
being offered the opportunity to participate in, any corporate opportunity not
allocated to it pursuant to Section 4.7 to the fullest extent permitted by
Section 122(17) of the DGCL (or any successor provision), and TD renounces any
interest or expectancy in, or in being offered the opportunity to participate
in, any corporate opportunity presented to a director or officer of TD and
allocated to the Company pursuant to Section 4.7 to the fullest extent permitted
by applicable law.

          (b) Subject to Section 4.10, TD shall have no duty to refrain from
engaging in the same or similar activities or lines of business as the Company,
and neither TD nor any officer or director thereof (except as provided in
Section 4.7(c)) shall be liable to the Company or its stockholders for breach of
any fiduciary duty by reason of any such activities of TD. In the

20



--------------------------------------------------------------------------------



 



event that TD acquires knowledge of a potential transaction or matter which may
be a corporate opportunity for both TD and the Company, TD shall have no duty to
communicate or offer such corporate opportunity to the Company and shall not be
liable to the Company or its stockholders for breach of any fiduciary duty as a
stockholder of the Company by reason of the fact that TD pursues or acquires
such corporate opportunity for itself, directs such corporate opportunity to
another Person, or does not communicate information regarding such corporate
opportunity to the Company.

          (c) In the event that a director or officer of the Company who is also
a director or officer of TD acquires knowledge of a potential transaction or
matter which may be a corporate opportunity for both the Company and TD, such
director or officer of the Company shall have fully satisfied and fulfilled the
fiduciary duty of such director or officer to the Company and its stockholders
with respect to such corporate opportunity if such director or officer acts in a
manner consistent with the following policy:

     (i) A corporate opportunity offered to any Person who is an officer of the
Company, and who is also a director but not an officer of TD, shall belong to
the Company;

     (ii) A corporate opportunity offered to any Person who is a director but
not an officer of the Company, and who is also a director or officer of TD,
shall belong to the Company if such opportunity is expressly offered to such
Person in writing solely in his or her capacity as a director of the Company,
and otherwise shall belong to TD; and

     (iii) A corporate opportunity offered to any Person who is an officer of
both the Company and TD (other than the Chief Executive Officer of the Company
if at the relevant time he is also an officer of TD, with respect to whom
opportunities shall be subject to paragraph (i) above except if such opportunity
is expressly offered to such individual in writing solely in his or her capacity
as an officer of TD) shall belong to the Company if such opportunity is
expressly offered to such Person in writing solely in his or her capacity as an
officer of the Company, and otherwise shall belong to TD.

     (d) For purposes of this Section 4.7 only:

     (i) A director of the Company who is Chairman of the Board of Directors of
the Company or of a committee thereof shall not be deemed to be an officer of
the Company by reason of holding such position (without regard to whether such
position is deemed an office of the Company under the By-Laws of the Company),
unless such Person is a full-time employee of the Company; and

     (ii) (A) The term “Company” shall mean the Company and its Subsidiaries,
and (B) the term “TD” shall mean TD and its Subsidiaries (other than the Company
and its Subsidiaries).

          Section 4.8. NYSE Listing. Except following the completion of a Going
Private Transaction conducted in accordance with Section 2.2 or with the prior
consent of a majority of the Designated Independent Directors, TD will not take
or cause the Company to take any action to delist, or that would reasonably be
expected to result in the delisting of, the

21



--------------------------------------------------------------------------------



 



Common Stock from the New York Stock Exchange; provided that nothing in this
Section 4.8 shall (i) prohibit any such action if such delisting is undertaken,
in consultation with the Designated Independent Directors, in connection with
the establishment of the quotation of the Common Stock on the NASDAQ National
Market or (ii) require TD or any of its Affiliates to take any affirmative
action to prevent the Common Stock from being delisted by the New York Stock
Exchange in the event that the Common Stock ceases to meet the applicable New
York Stock Exchange listing standards.

          Section 4.9. Suspension, Termination of Certain Provisions. The
provisions of Sections 4.2 and 4.3 shall be temporarily suspended in the event
that TD and its Affiliates Beneficially Own Voting Securities representing in
the aggregate less than 50% of the Total Voting Power as a result of (i)
Transfers of Voting Securities by TD and its Affiliates (“Transfer Events”) and
such minority ownership position continues for at least 30 consecutive days or
(ii) dilution or other actions or events other than Transfer Events, provided
that no such suspension shall occur as a result of this clause (ii) if TD and
its Affiliates (x) do not at any time Beneficially Own Voting Securities
representing in the aggregate less than 35% of the Total Voting Power and do not
after ceasing to Beneficially Own Voting Securities representing at least 50% of
the Total Voting Power Transfer any Voting Securities other than to an Affiliate
unless within 30 days thereafter TD and its Affiliates repurchase an amount of
Voting Securities at least equal to the amount so Transferred, (y) reacquire, at
any time prior to the first anniversary of a Measurement Date, Beneficial
Ownership of Voting Securities representing at least 50% of the Shortfall Amount
as of such Measurement Date, and (z) prior to the second anniversary of the most
recent Measurement Date, regain Beneficial Ownership of Voting Securities
representing at least a majority of the Total Voting Power.

          A “Measurement Date” shall mean (i) the date on which the Voting
Securities Beneficially Owned by TD and its Affiliates first represent less than
50% of the Total Voting Power as a result of dilution or other actions or events
other than Transfer Events, and (ii) any subsequent date on which another event
occurs (other than any Transfer of Voting Securities by TD or an Affiliate of
TD) that further decreases such Beneficial Ownership by at least 2% of Total
Voting Power since the immediately preceding Measurement Date.

          “Shortfall Amount” shall mean, as of any Measurement Date, the
difference between (i) 50% and (ii) the Total Voting Power (expressed as a
percentage) represented by the Voting Securities Beneficially Owned by TD and
its Affiliates as of such Measurement Date.

          (b) During any suspension of Sections 4.2 and 4.3 pursuant to Section
4.9(a) (a “Suspension”) or following a Permanent Suspension pursuant to
Section 4.9(d):

     (i) the holder of the Class B Common Stock shall have the right to nominate
and elect that number of Class B Directors, rounded to the nearest whole number,
as would represent the same percentage of the total number of authorized
directors then constituting the entire Board of Directors (after giving effect
to the election of such Class B Directors) as the percentage of the Total Voting
Power represented by the Voting Securities Beneficially Owned by TD and its
Affiliates as of the record date for such election; provided that in no event
shall the number of Class B Directors nominated and

22



--------------------------------------------------------------------------------



 



elected by TD pursuant to this provision constitute (x) 50% or more of the total
number of Directors then in office, or (y) less than one Director, and

     (ii) to the extent permitted by applicable laws, rules and regulations
(including any requirements under the Exchange Act or the rules of the New York
Stock Exchange or any other applicable securities exchange on which the Common
Stock is then listed), Class B Directors designated by TD for such committee
appointment shall be nominated to serve on each committee of the Board so that
after such appointment(s), the ratio of such designated Class B Directors who
are members of such committee to the total number of members of such committee
is not less (subject to rounding to the nearest whole number) than the ratio of
the number of Class B Directors entitled to be designated by TD pursuant to
clause (i) above to the total number of authorized Directors then constituting
the entire Board, provided that in no event shall the number of Directors that
TD is so entitled to designate for such committee appointment be (x) 50% or more
of the Directors serving on such committee or (y) less than one.

          In connection with any Suspension or Permanent Suspension, TD shall
procure the immediate resignations of such Directors from the Board of Directors
and the relevant committees thereof as is necessary to achieve the
representation contemplated by this Section 4.9(b). TD agrees that it will not,
in its capacity as a stockholder of the Company, take any actions which are
inconsistent with the provisions of this Section 4.9(b). During any Suspension
or Permanent Suspension, TD shall not nominate any Directors for election other
than the number of Class B Directors it is entitled to designate pursuant to
clause (i) of this Section 4.9(b).

          (c) Subject to paragraph (d) below, if at any time during a
Suspension, TD and its Affiliates Beneficially Own Voting Securities
representing in the aggregate 50% or more of the Total Voting Power, such
Suspension shall automatically terminate and the provisions of Sections 4.2 and
4.3 shall automatically be reinstated. A subsequent decrease in TD’s and its
Affiliates’ Beneficial Ownership of Voting Securities below 50% of the Total
Voting Power shall again trigger the provisions of this Section 4.9 in
accordance with its terms, in which event new measurement periods pursuant to
clauses (i) and (ii)(y) and (z) of paragraph (a) and pursuant to paragraph
(d) shall commence; provided that if within six months following any such
termination of a Suspension that had resulted from Transfer Events, another
Suspension resulting from Transfer Events occurs, such new measurement periods
with respect to such subsequent Suspension shall not commence and such
subsequent Suspension shall be deemed, for purposes of Section 4.9(d), to be a
continuation of the prior Suspension.

          (d) If a Suspension shall have occurred and be continuing for 12
consecutive months (a “Permanent Suspension”), the provisions of Sections 4.2
and 4.3 (and the corresponding sections of the Surviving Corporation Charter)
shall thereafter terminate.

          Section 4.10. Acquisition of Competing Entities. Neither TD nor its
Affiliates shall acquire control of (as such term is defined in 12 U.S.C. §
1841(a)(2) or any successor provision) a Retail Bank except pursuant to an
Incidental Acquisition. If TD or any of its Affiliates does so acquire control
of a Retail Bank in connection with an Incidental Acquisition, TD or its
applicable Affiliate shall, within six months of the date of such acquisition
and at its

23



--------------------------------------------------------------------------------



 



sole election, (i) initiate good faith discussions regarding the contribution of
the acquired Retail Bank to the Company on terms mutually agreed to by TD or
such Affiliate and a majority of the Designated Independent Directors, who shall
have the authority to retain an Independent Investment Banking Firm and outside
legal counsel in connection therewith, (ii) initiate good faith discussions
regarding a Going Private Transaction in accordance with the then-applicable
provisions of Section 2.2 and, if TD or such Affiliate and a majority of the
Designated Independent Directors approve the terms of such a Going Private
Transaction or, to the extent such approval is not required under the
then-applicable provisions of Section 2.2, TD or such Affiliate otherwise
complies with its obligations under Section 2.2 and thereafter elects to
commence a Going Private Transaction, use reasonable best efforts to consummate
such Going Private Transaction as promptly as practicable thereafter or (iii)
commence a process to dispose of the acquired Retail Bank as promptly as
commercially practicable, but in any event TD or its Affiliate shall enter into
a definitive agreement with respect to such disposition within two years after
the date of consummation of the acquisition of such Retail Bank. In the event
that TD or its applicable Affiliate elects to comply with clause (i) or clause
(ii) of this Section 4.10 but (x) is unable to agree on terms with respect to a
contribution or a Going Private Transaction, as the case may be, with a majority
of the Designated Independent Directors (if, in the case of compliance with
clause (ii) of this Section 4.10, the approval of such a majority is required
pursuant to the then applicable provisions of Section 2.2), or (y) such
contribution or Going Private Transaction is not consummated within 9 months of
the commencement thereof (whether because the Unaffiliated Stockholder Approval
was not received, necessary regulatory approvals were not received or for any
other reason not within the control of TD and its Affiliates), TD or such
Affiliate shall thereafter comply with clause (iii) of this Section 4.10,
provided that if a contemplated contribution or Going Private Transaction is not
consummated within 9 months of the commencement thereof as contemplated by
clause (y), the applicable time period within which TD must enter into a
definitive agreement with respect to such disposition shall be the later of
(1) two years after the consummation of the acquisition of such Retail Bank and
(2) six months after the termination of such attempted contribution or Going
Private Transaction.

ARTICLE V

MISCELLANEOUS

          Section 5.1. Conflicting Agreements. Each party represents and
warrants that it has not granted and is not a party to any proxy, voting trust
or other agreement that is inconsistent with or conflicts with any provision of
this Agreement.

          Section 5.2. Termination. Except as otherwise provided in this
Agreement, this Agreement and the rights and obligations of the parties
hereunder shall terminate upon the first date on which TD and its Affiliates
Beneficially Own either (i) Voting Securities representing less than 15% of the
Total Voting Power, or (ii) 90% or more of each class of Capital Stock of which
ownership would be required in order to effect a merger pursuant to Section 253
of the DGCL or any successor provision (acquired in compliance with the terms of
this Agreement). Nothing in this Section 5.2 shall be deemed to release any
party from any liability for any willful and material breach of this Agreement
occurring prior to the termination hereof or to impair the right of any party to
compel specific performance by any other party of its obligations under this
Agreement.

24



--------------------------------------------------------------------------------



 



          Section 5.3. Ownership Information. For purposes of this Agreement,
all determinations of the amount of outstanding Voting Securities shall be based
on information set forth in the most recent quarterly or annual report, and any
current report subsequent thereto, filed by the Company with the Commission,
unless the Company shall have updated such information by delivery of written
notice to TD.

          (b) If at any time or from time to time the Company becomes aware of
any event that has caused, or which could reasonably be expected to cause, TD’s
Beneficial Ownership of Voting Securities to decrease below a majority of the
Total Voting Power, such as receipt of an option holder’s notice to exercise
such option(s), the Company shall promptly (but in no event more than five
Business Days thereafter) notify TD thereof.

          Section 5.4. Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto. Except as otherwise provided herein, no modification, amendment or
waiver of any provision of this Agreement, and no giving of any consent provided
for hereunder, shall be effective unless such modification, amendment, waiver or
consent is approved by a majority of the Designated Independent Directors (and
in any event at least one Designated Independent Director). The failure of any
party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

          Section 5.5. Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

          Section 5.6. Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement and the Merger Agreement, together with the several
agreements and other documents and instruments referred to herein or therein or
annexed hereto or thereto, embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way. Without limiting the generality of the foregoing, to the extent that
any of the terms hereof are inconsistent with the rights or obligations of TD
under any other agreement with the Company, the terms of this Agreement shall
govern.

          Section 5.7. Successors and Assigns. Neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part (except by operation of law pursuant to a merger), by any
party without the prior written consent of the other party (approved, in the
case of the Company, by a majority of the Designated Independent Directors),
provided that TD may assign its rights and obligations hereunder (in whole or in
part) to an Affiliate of TD that agrees in writing with the Company to be bound
by this Agreement as fully as if it were an initial signatory hereto, and any
such transferee may thereafter make corresponding assignments in accordance with
this proviso. Subject to the foregoing, this Agreement shall bind and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

25



--------------------------------------------------------------------------------



 



          Section 5.8. Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

          Section 5.9. Remedies. Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that each and every one of
the covenants or agreements in this Agreement are not performed in accordance
with their terms, and it is therefore agreed that, in addition to and without
limiting any other remedy or right it may have, the non-breaching party will
have the right to an injunction, temporary restraining order or other equitable
relief in any court of competent jurisdiction enjoining any such breach and
enforcing specifically each and every one of the terms and provisions hereof.
Each party hereto agrees not to oppose the granting of such relief in the event
a court determines that such a breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.

          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

          Section 5.10. Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (upon telephonic confirmation of receipt), on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service, or on the third Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

              If to the Company:
 
            Banknorth Group, Inc.     P.O. Box 9540     Two Portland Square    
Portland, Maine 04112-9540     Attention: William J. Ryan

      Chairman, President and

      Chief Executive Officer     Fax: (207) 761-8587
 
            with a copy (which shall not constitute notice) to:
 
            Elias, Matz, Tiernan & Herrick L.L.P.     12th Floor, The Walker
Building     734 15th Street, N.W.     Washington, D.C. 20005     Attention:
Gerard L. Hawkins, Esq.     Fax: (202) 347-2172

26



--------------------------------------------------------------------------------



 



              and
 
            Wachtell, Lipton, Rosen & Katz     51 West 52nd Street     New York,
New York 10019     Attn: Edward D. Herlihy, Esq.

      Lawrence S. Makow, Esq.     Fax: (212) 403-2000
 
            If to TD:
 
            The Toronto-Dominion Bank     Toronto-Dominion Tower     66
Wellington Street West     Toronto, Ontario M5K IA2     Attention: General
Counsel     Fax: (416) 308-1943
 
            with a copy (which shall not constitute notice) to:
 
            Simpson Thacher & Bartlett LLP     425 Lexington Avenue     New
York, New York 10017     Attention: Lee Meyerson     Fax: (212) 455-2502

          Section 5.11.Governing Law; Consent to Jurisdiction . This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without giving effect to the principles of conflicts of law. Each of
the parties hereto hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction in the Court of Chancery of the State of Delaware or
any court of the United States located in the State of Delaware, for any action,
proceeding or investigation in any court or before any governmental authority
(“Litigation”) arising out of or relating to this Agreement and the transactions
contemplated hereby. Each of the parties hereto hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such Litigation, the defense of
sovereign immunity, any claim that it is not personally subject to the
jurisdiction of the aforesaid courts for any reason other than the failure to
serve process in accordance with this Section 5.11, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable law, that the
Litigation in any such court is brought in an inconvenient forum, that the venue
of such Litigation is improper, or that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by

27



--------------------------------------------------------------------------------



 



applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.

          (b) TD hereby irrevocably designates its New York Branch located at 31
West 52nd Street, New York, NY 10019 (in such capacity, the “TD Process Agent”)
its designee, appointee and agent to receive, for and on its behalf, service of
process in such jurisdiction in any Litigation arising out of or relating to
this Agreement and such service shall be deemed complete upon delivery thereof
to the Process Agent; provided that in the case of any such service upon the TD
Process Agent, the party effecting such service shall also deliver a copy
thereof to TD in the manner provided in Section 5.10. Each of the parties
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such Litigation by the mailing of copies thereof by
registered mail, postage prepaid, to such party at its address set forth in this
Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail.

          (c) Each of the parties expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of Delaware and
of the United States of America; provided that consent by TD and Banknorth to
jurisdiction and service contained in this Section 5.11 is solely for the
purpose referred to in this Section 5.11 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose. If the TD Process Agent shall cease to act as such or to exist, TD
covenants that it shall appoint without delay another such agent reasonably
satisfactory to Banknorth.

          Section 5.12. Interpretation . The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

          Section 5.13. Effectiveness. This Agreement shall become effective
upon the Closing and prior thereto shall be of no force or effect. If the Merger
Agreement shall be terminated in accordance with its terms prior to the Closing,
this Agreement shall automatically be of no force or effect.

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Stockholders
Agreement as of the date first written above.

            BANKNORTH GROUP, INC.
      By:   /s/ William J. Ryan         Name:   William J. Ryan        Title:  
President and Chief Executive Officer     

            BERLIN DELAWARE INC.
      By:   /s/ William J. Ryan         Name:   William J. Ryan        Title:  
President and Chief Executive Officer     

            THE TORONTO-DOMINION BANK
      By:   /s/ W. Edmund Clark         Name:   W. Edmund Clark        Title:  
President and Chief Executive Officer     

29